Citation Nr: 1517803	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  02-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and dyspepsia, to include as due to an undiagnosed Gulf War illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1975 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2003, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of the hearing is of record.

In November 2003, the Board remanded the matter on appeal for additional development of the evidence.  After completing some of the requested action, the RO continued to deny the claim for service connection for GERD and returned the matter to the Board.  In February 2007, the Board remanded the matter on appeal for additional development of the evidence.  After accomplishing further action, the RO continued to deny the claim for service connection for GERD and returned the matter to the Board for further appellate consideration.  

In June 2010, the Board remanded this matter, finding that the claim currently before the Board was inextricably intertwined with a claim for entitlement to service connection for irritable bowel syndrome (IBS) recently raised by the Veteran but not yet adjudicated by the RO.  After sending the Veteran a letter regarding the duty to assist and completing no other actions, the RO continued to deny the claim for service connection for GERD and returned this matter to the Board.  The Board again remanded the claim in January 2011 for actions consistent with the June 2010 remand.  In January 2013, the RO granted entitlement to service connection for IBS (previously claimed as abdominal pain/stomach condition due to an undiagnosed illness).  In a September 2013 supplemental statement of the case (SSOC), the RO continued to deny the claim for entitlement to service connection for GERD.  This matter has been returned to the Board for further appellate consideration.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in February 2015.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from November 1990 to March 1991.

2.  Resolving reasonable doubt in his favor, the Veteran's functional dyspepsia was incurred in service or resulted from a medically unexplained chronic multisymptom illness.

3.  Resolving reasonable doubt in his favor, the Veteran's GERD is shown to be related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a multisymptom gastrointestinal condition, alternately diagnosed as functional dyspepsia, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e) (1). 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a) (2); 38 C.F.R. § 3.317(a) (2) (i) (B).  Functional dyspepsia is a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117.  See 38 C.F.R. § 3.317 (a) (2) (i) (B).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a) (2) (i) (B) (3), Note.

The final rule specifies that irritable bowel syndrome "IBS" and GERD are defined as "structural gastrointestinal diseases" characterized by abnormalities seen on x-ray, endoscopy, or through laboratory tests.  See 76 Fed. Reg. 41696 -01 (July 15, 2011).

The Veteran alleges his symptoms of dyspepsia, GERD, and IBS are all manifestations of an undiagnosed illness resulting from his period of active duty service from 1990 to 1991.  The Veteran reports experiencing all of these symptoms/disorders beginning in service and that they have been continuous since that time.  

The Veteran's service records show that he served in Southwest Asia from November 1990 to March 1991, and is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317(e) (1).  

After a review of all the evidence of record, the Board finds that the preponderance of the evidence establishes that the Veteran's functional dyspepsia has been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include functional dyspepsia. 

The Board finds that there is a documented history of functional dyspepsia and symptomatology which begins during service or shortly thereafter.  In this regard, the Veteran reported experiencing abdominal problems in service and complained of abdominal problems shortly after service.  The Veteran was first diagnosed with GERD in June 2001, and a May 2003 treatment record noted GERD symptoms and a diagnosis of dyspepsia.

VA afforded the Veteran an examination with regard to his gastrointestinal disability claim in February 2012.  The examiner noted diagnoses of IBS (December 2003) and dyspepsia (December 2003).  The examiner noted that the Veteran's stomach/duodenum conditions started with persistent abdominal pain, chest burning, and reflux.  The examiner noted periodic abdominal pain and transient nausea.  The examiner explained that the Veteran had GERD and IBS and was currently being treated for both.  He noted that although the Veteran was not seen for these conditions during service, there was a relation between Gulf War veterans and IBS.  The examiner found considerable overlap between the Veteran's IBS and functional dyspepsia.  He explained that patients with IBS can present with a wide array of symptoms that include gastrointestinal and extraintestinal complaints.  The examiner found that the Veteran had a Gulf War undiagnosed illness with symptoms of GERD and/or IBS.

VA afforded the Veteran another examination with regard to his gastrointestinal disability claim in June 2013.  VA specifically requested that the examiner provide an opinion regarding whether the Veteran's GERD was secondary to his service-connected IBS.  The examiner noted a diagnosis of GERD beginning in the 1980's (during the Veteran's service).  The examiner noted symptoms of pyrosis (heartburn), reflux, regurgitation, and nausea.  The examiner explained that the Veteran's GERD was not secondary to his IBS, as IBS does not cause GERD.  However, the examiner found that the Veteran had both IBS and GERD, and the symptoms did overlap some, as the Veteran could not differentiate between the symptoms.

With regard to service connection on a presumptive basis for a Persian Gulf Veteran, the Veteran must show that he was a Gulf War Veteran who has a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include functional dyspepsia, and that it is present to a disabling degree within the applicable period set by 38 C.F.R. § 3.317(a), and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  In this regard, the February 2012 examiner found that the Veteran had a Gulf War undiagnosed illness with symptoms of GERD/functional dyspepsia and/or IBS.  Therefore, the Board concludes that the Veteran meets the criteria. 

The Veteran clearly has gastrointestinal symptoms related to functional dyspepsia, and the record shows that he was first diagnosed with functional dyspepsia in or around 2003.  The Veteran received extensive treatment for gastrointestinal issues during the intervening years, and the Veteran received a diagnosis of dyspepsia during his February 2012 VA examination.  The Veteran therefore has a qualifying chronic disability.  Next, the Veteran received his diagnoses of functional dyspepsia during the applicable period in 38 C.F.R. § 3.317(a).  Finally, a VA examiner has found that the Veteran has a Gulf War undiagnosed illness with symptoms of GERD/dyspepsia and/or IBS.  Therefore, the claim for service connection for a functional gastrointestinal disorder, to include functional dyspepsia, is granted pursuant to 38 C.F.R. § 3.317.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

This matter originally stemmed from a claim for entitlement to service connection for GERD.  The Board acknowledges that the Veteran's GERD is considered a structural gastrointestinal disease, as it has been confirmed by upper endoscopy in December 2003, and therefore does not qualify for service connection on a presumptive basis under 38 C.F.R. § 3.317.  However, after careful review of the evidence, the Board has determined that the claim for service connection for GERD should be granted on the basis of direct service connection.  In this regard, the February 2012 VA examiner found that the Veteran had a Gulf War undiagnosed illness with symptoms of GERD and IBS.  Thus, even setting aside the presumptive provisions, a health care provider has linked the disability to the Veteran's Gulf War service.  

In summary, having resolved doubt in favor of the Veteran, the Board finds that service connection for symptoms of dyspepsia due to a functional gastrointestinal disorder and for GERD is granted.


ORDER

Entitlement to service connection for symptoms of dyspepsia due to a functional gastrointestinal disorder is granted.

Entitlement to service connection for GERD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


